Name: Commission Regulation (EEC) No 3726/86 of 5 December 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 12. 86 Official Journal of the European Communities No L 344/11 COMMISSION REGULATION (EEC) No 3726/86 of 5 December 1986 on the supply of various lots of skimmed-milk powder as food aid tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (5), as last amended by Regulation (EEC) No 3826/85 (6) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 1335/86 (4), and in particular Article 7 (5) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 4 1 50 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply skim ­ med-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communites. This Regulation shall be binding in its entirety and directly applicable in all Member States . Dane at Brussels, 5 December 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 29, 4 . 2. 1986, p. 3 . (3) OJ No L 148, 28 . 6 . 1968 , p. 13 . (4 OJ No L 119, 8 . 5 . 1986, p. 19 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . ( «) OJ No L 371 , 31 . 12. 1985, p . 1 . No L 344/12 Official Journal of the European Communities 6 . 12. 86 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 5 September 1986 2. Recipient UNHCR 3. Country of destination Pakistan 4. Stage and place of delivery cif Karachi 5. Representative of the recipient (2) (3) (Attn . Mr Coosemans) 6. Total quantity 2 500 tonnes (^ 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kg 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO AFGHAN REFUGEES IN PAKISTAN / FOR FREE DISTRIBUTION / KARACHI' 12. Shipment period Before 28 February 1987 13 . Closing date for the submission of tenders 12 January 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders ' Before 15 March 1987 26 January 1987 15. Miscellaneous 00 6. 12. 86 Official Journal of the European Communities No L 344/ 13 Description of the lot B 1 . Programme : 1986 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 18 July 1986 2. Recipient Peru 3 . Country of destination cif Callao (Lima) M. Rino Cordova Saldaniga, ONAA  220 Natalio Sanchez, Lima  Peru  Telex 25400 PECOOPOP 4. Stage and place of delivery 5. Representative of the recipient (3) 6 . Total quantity 1 600 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 25 kilograms 'LECHE EN POLVO DESCREMADA ENRIQUECIDA CON VITAMINAS A Y D / DONACI6N DE LA COMUNIDAD ECONÃ MICA EUROPEA A PERO / DISTRIBUCI6N GRATUITA' Before 28 February 1987 10. Packaging 1 1 . Supplementary markings on the packaging 12. Shipment period 13 . Closing date for the submission of tenders 12 January 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 15 March 1987 (b) closing date for the submission of tenders 26 January 1987 15. Miscellaneous L no No L 344/14 Official Journal of the European Communities 6 . 12. 86 Description of the lot C 1 . Programme : 1986 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 10 February 1986 2. Recipient LICROSS 3 . Country of destination Mauritious 4. Stage and place of delivery cif Port Louis 5 . Representative of the recipient (2) (3)  6. Total quantity 50 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging A red cross of 10 x 10 cm and : 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / PORT-LOUIS' 12. Shipment period Before 15 January 1987 1 3 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period  (b) closing date for the submission of\ tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) 6 . 12. 86 Official Journal of the European Communities No L 344/15 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the beneficiary without delay to determine the necessary shipping documents . (4) Commission delegate to be contacted by the tenderer : see list published in Official Journal of the Euro ­ pean Communities No C 227 of 7 September 1985, page 4, Is) Each tender may relate only to a partial quantity of 500 tonnes or a multiple of 500 tonnes ; see Article 11 (3), third indent of Regulation (EEC) No 1354/83. (6) At the request of the beneficiary, the succesful tenderer shall deliver a certificate coming from an official and certifying that standards in force, on nuclear radiation, in the Member State concerned have not been exceeded.